WALLACE, Judge.
K.C., a juvenile, appeals the order adjudicating him to be a delinquent child for the offenses of carrying a concealed firearm, section 790.01(2), Florida Statutes (2012), and being a minor in possession of a firearm, section 790.22(3), (5)(a). We affirm the circuit court’s order.
On appeal, K.C. raises two issues. First, he argues that the circuit court erred in denying his motion for a judgment of dismissal. In support of his first argument, K.C. contends that the prosecution failed to establish the corpus delicti of the two offenses independently of his admissions. This argument is without merit; it does not warrant further discussion.
Second, K.C. argues that his adjudications of delinquency for the two firearms offenses must be reversed because sections 790.01(2) and 790.22(3) and (5) are facially invalid. In support of his second argument, K.C. relies on the First Dis*553trict’s opinion in Weeks v. State, 2013 WL 6818369, 39 Fla. L. Weekly D35 (Fla. 1st DCA Dec. 26, 2013). The firearm at issue in this case was a modern .38 caliber revolver, not an antique firearm or a replica of one. Accordingly, we reject KC.’s second argument on the authority of this court’s decision in Walker v. State, 137 So.3d 594, 39 Fla. L. Weekly D929 (Fla. 2d DCA May 2, 2014).
Affirmed.
ALTENBERND and MORRIS, JJ., Concur.